MATHEWS, Circuit Judge
(concurring in the result).
Upon the authority of Shelp v. United States, 9 Cir., 81 F. 694, 696; Hockett v. *698United States, 9 Cir., 265 F. 588; Davis v. United States, 9 Cir., 274 F. 928; Petersen v. United States, 9 Cir., 287 F. 17, 21, I hold that an indictment for violating § 4 of Fxecutive Order No. 6260, 31 C.F.R. § 50.4, 12 U.S.C.A. following § 95, need not negative the exceptions therein. Whether, in this case,' the indictment did or did not negative the exceptions I think it unnecessary to decide. The judgment should be affirmed.